UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 420 Lexington AvenueSuite 601,New York, New York (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090 (Name and address of agent for service) Registrant's telephone number, including area code: 877.244.6235 Date of fiscal year end:004/30/2012 Date of reporting period: 7/1/2/30/2012 ITEM 1. PROXY VOTING RECORD: Exhibit A is attached for The USX China Fund a series of the 360 Funds. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. 360 Funds By Christopher F. Anci /s/ Christopher F. Anci President Date: August 8, 2012 EXHIBIT A 360 Funds USX China Fund Exhibit A - Form N-PX July 1, 2011 to June 30, 2012 (a) (b) (c ) (d) (e) (f) (g) (h) (i) Issuer Ticker Cusip Meeting Date Description of Vote Issuer v. SH Voted? Vote Cast For/Against Mgmt Tianli Agritech, Inc. OINK G8883T104 7/11/2011 Directors recommend: a vote for election of the followoing nominees: 1) Mr. Jishan Hu, 2) Mr. Benyan Li Issuer YES FOR FOR Ratification of the selection of Crowe Horwath (HK) CPA Limited as our Independent Registered Public Accountants for the fiscal year ending December 31, 2011 Issuer YES ABSTAIN ABSTAIN DEER Consumer Products, Inc. DEER 24379J200 9/21/2011 Directors recommend: a vote for election of the following nominees: 1) Ying He, 2) Zongshu Nie, 3) Edward Hua, 4) Arnold Staloff, 5) Qi Hua Xu Issuer YES FOR All FOR Ratification of the appointment of Goldman Kurland and Mohidin, LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2011 Issuer YES AGAINST AGAINST Approval of the 2010 compensation awarded to named executive officers. Issuer YES AGAINST AGAINST To recommend, by non-binding vote, the frequency of executive compensation votes. Issuer YES 1YR AGAINST Universal Travel Group UTA 91388Q203 8/12/2011 Directors recommend: a vote for election of the following nominees: 1) Hujie Gao, 2) Jiduan Yuan, 3) Wenbin An Issuer YES FOR FOR Proposal to ratify the appointment of EFP Rotenberg & Co., LLP as our independent registered public accounting firm for thefiscal year ending December 31, 2011 Issuer YES FOR FOR In their discretion, the proxies are authorized to vote upon such other business as may properly come before the meeting or any adjournment or adjournments thereof. Issuer NO ABSTAIN ABSTAIN Andatee China Marine Fuel Ser. Corp. AMCF 67086W105 10/21/2011 Directors recommend: a vote for election of the following nominees: 1) An Fengbin, 2) Francis N.S. Leong, 3) Hou Yudong, 4) Wen Tong, 5) Wen Jiang Issuer YES FOR FOR To transact such other business as may properly come before the annual meeting and any adjournments or postponements thereof. Issuer NO ABSTAIN ABSTAIN Longwei Petroleum Investment Holding Ltd. LPH 12/15/2011 Directors recommend: a vote for election of the following nominees: 1) Cai Yondjun, 2) Xue Yongping, 3) Douglas Cole, 4) Dora Dong, 5) Xiaoping Xue Issuer YES FOR FOR Ratify the appointment of Child, Van Wagoner & Bradshaw, PLLC as the Company's independent registered public account firm for the fiscal year ending June 30, 2012 Issuer YES AGAINST AGAINST Netease.Com, Inc. NTES 64110W102 3/29/2012 To approve, as special resolutioin, that the name of Netease.Com, Inc. is hereby changed with immediate effect to Netease,Inc. and that the officers be, and each of them hereby is, authorized to file this resolution with the registar of companies of the Cayman Island and to take such actions as they shall deem necessary to effect theforegoing. Issuer YES FOR FOR
